Citation Nr: 0632889	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-12 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the August 1995 rating decision that denied reopening a claim 
of entitlement to service connection for kidney disease, now 
claimed as renal insufficiency and nephritis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic renal insufficiency and nephritis.

3.  Entitlement to service connection for cataracts claimed 
as streptococcal infections as secondary to chronic renal 
insufficiency and nephritis.

4.  Entitlement to service connection for mitral valve 
condition, to include as secondary to chronic renal 
insufficiency and nephritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 until September 
1945.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.

The issues of entitlement to service connection for chronic 
renal insufficiency and nephritis, entitlement to service 
connection for cataracts claimed as streptococcal infections 
as secondary to chronic renal insufficiency and nephritis, 
and entitlement to service connection for mitral valve 
condition, to include as secondary to chronic renal 
insufficiency and nephritis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A Board decision issued in December 1987 denied the 
veteran's claim of entitlement to service connection for 
kidney disabilities.

2.  An August 1995 rating decision denied reopening a claim 
of entitlement to service connection for kidney disease.

3.  The August 1995 rating decision represented a valid 
exercise of rating judgment, and was adequately supported by 
the evidence then of record and the applicable law and 
regulations, and was not undebatably erroneous.


CONCLUSION OF LAW

The August 1995 rating decision that denied reopening a claim 
of entitlement to service connection for kidney disease did 
not constitute CUE.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.105(a) (2006); 38 C.F.R. § 3.156 (prior to Aug. 
29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002 & Supp. 2005); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the present case, the issue of whether an August 1995 
rating decision contains CUE is legal in nature, and its 
outcome is determined by the interpretation and application 
of the law and regulations rather than by consideration of 
conflicting or disputed evidence.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See also 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2002) and Livesay 
v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (holding 
that the VCAA is not applicable where it could not affect a 
pending matter and could have no application as a matter of 
law).  Consequently, the VCAA is not applicable in the 
present case.

Legal criteria

Clear and unmistakable error

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of clear and unmistakable error.  
Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  See 38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. § 3.105 (2006).

The CAVC has provided the following guidance with regard to a 
claim of CUE:

In order for there to be a valid claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
The CAVC in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  

The words 'clear and unmistakable error' 
are self- defining.  They are errors that 
are undebatable, so that it can be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was a 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.

Id. at 313-314; see also Bustos v. West, 179 F.3d 1378 (Fed. 
Cir. 1999).

In determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of the veteran is not for 
application, inasmuch as error, if it exists, is undebatable, 
or there was no error within the meaning of 38 C.F.R. § 
3.105(a). Russell, 3 Vet. App. at 314; see also Yates v. 
West, 213 F.3d 1372 (Fed. Cir. 2000).

The Board wishes to emphasize that the CAVC has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

In Russell, Fugo and other decisions, the CAVC has emphasized 
that merely to aver that there was CUE in a rating decision 
is not sufficient to raise the issue.  The Court has further 
held that CUE is a very specific and rare kind of error of 
fact or law that compels the conclusion, to which reasonable 
minds could not differ, that the result in the decision in 
question would have been manifestly different but for the 
error.  Fugo, 6 Vet. App. at 43.  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 
3 Vet. App. at 314.  Evidence that was not of record at the 
time of the decision cannot be used to determine if CUE 
occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

Where evidence establishes CUE, the prior decision in 
question will be reversed or amended.  For the purpose of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a).


Discussion

Procedural History - Service connection for kidney disability

In reviewing the record, the Board notes that rating 
decisions issued in February 1960 and March 1987 denied the 
veteran's claim of entitlement to service connection for 
chronic nephritis/kidney conditions.  The veteran appealed 
the March 1987 rating decision to the Board.  In December 
1987, the Board issued a decision that denied service 
connection for kidney disabilities.  In a January 1988 
confirmed rating decision, the RO declined to reopen the 
veteran's claim for service connection for kidney disease 
stating that material evidence had not been submitted.  In 
1995, the veteran submitted additional evidence to the RO.  
In an August 1995 rating decision, the RO found that the 
evidence submitted earlier that year was not new and material 
evidence and did not reopen the veteran's claim.  The veteran 
did not appeal the August 1995 rating decision and it became 
final.  38 U.S.C.A. § 7105.

In November 2002, the veteran claimed entitlement to service 
connection for the issues listed on the title page of this 
decision.  In a memorandum by the veteran's representative, 
also received in November 2002, a claim of CUE as to the 
August 10, 1995 rating decision was raised.  The July 2003 
rating decision denied the veteran's CUE claim.  The veteran 
then perfected an appeal from that rating decision.  As such, 
the claim of CUE as to the August 10, 1995 rating action is 
currently under appellate consideration.

Analysis

The veteran claims that the August 10, 1995 rating decision, 
which denied reopening his claim of entitlement to service 
connection for kidney disease contains CUE and, as a result, 
should be reversed.  

Upon review of the evidence and laws available to the RO for 
consideration in 1995, the Board finds that the above rating 
decision in question should not be revised because of CUE.  
The Board finds that the statutory or regulatory provisions 
extant at that time were correctly applied and that the 
claimant's argument, in short, is a mere disagreement as to 
how the facts were weighed or evaluated.  The reasons for the 
Board's decision will be discussed below.

If a rating decision is not appealed, it becomes final and 
the provisions of 38 C.F.R. § 3.156 set forth the standard to 
determine whether or not to reopen a claim when new evidence 
has been presented.  In 1995, 38 C.F.R. § 3.156 defined "new 
and material evidence" as evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The pertinent case 
law, in 1995, required that "new" evidence must provide a 
reasonable possibility for a changed outcome of the claim.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The August 1995 rating decision denied the veteran's request 
to reopen his claim of entitlement to service connection for 
kidney disabilities because the veteran had not submitted new 
and material evidence in accordance with the provisions of 
38 C.F.R. § 3.156.  Specifically, the RO rating specialist 
found that "[t]here is no reasonable possibility that the 
new evidence received in connection the current claim would 
change the previous decision."  Further, the August 1995 
rating decision stated that "[t]he evidence does not show 
that the claimed condition was incurred in service, 
aggravated in service beyond the normal progress of the 
condition if existing before service . . . ."  Basically, 
the RO did not find the evidence submitted by the veteran to 
reopen his claim as "material" under 38 C.F.R. § 3.156 as 
in effect at that time.  

Next, the Board will briefly summarize the evidence that was 
before the RO when it rendered its decision in August 1995.  
As listed in the "evidence" section of the August 1995 
rating decision, the veteran presented two statements, one 
from a private doctor and one from a VA doctor.  In a 
statement dated in January 1995, J.M.W., J.D., M.D., asserted 
that the veteran had scarlet fever secondary to streptococcal 
sepsis upon discharge, which eventuated into chronic renal 
failure.  Dr. J.M.W. opined that the veteran's medical 
discharge because of rheumatic heart disease was technically 
incorrect.  The other piece of evidence submitted by the 
veteran was a statement from a VA examiner dated in May 1995.  
The VA examiner opined that the veteran's kidney disease 
began during his childhood and that "it certainly could have 
been exacerbated by recurrent Streptococcal infections in the 
military."  

The Board finds that RO decision correctly applied the 1995 
statutory provisions of 38 C.F.R. § 3.156 and the case law at 
that time in reaching its decision not to reopen the 
veteran's claim for service connection for kidney 
disabilities.  The Board finds that it was reasonable - and 
certainly not the product of undebatable error - for the RO 
to have concluded that the foregoing statements from the two 
medical doctors submitted by the veteran in 1995 did not meet 
the requirements of 38 C.F.R. § 3.156 to reopen a final RO 
rating decision.  First, it is clear that these medical 
opinions were "new" because neither had been previously 
submitted to agency decision-makers.  Even though the first 
requirement is satisfied, the Board finds that reasonable 
minds could differ as to whether these two medical opinions 
bear directly and substantially and are so significant that 
they must be considered in deciding the veteran's claim for 
service connection. 

As previously noted, the 1995 case law required that "new" 
evidence provide a reasonable possibility for a changed 
outcome of the claim.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The Board finds that the RO made a reasonable 
decision by finding that the two medical opinions do not meet 
the Colvin standard.  As alluded to above, the Board finds 
that reasonable minds could differ on this point.  For 
example, it not clear the Dr. J.M.W. looked at the veteran's 
service medical records, which would make his opinion highly 
speculative.  The VA examiner's opinion is also speculative.  
The examiner states that "it appears" that the veteran was 
treated as a child for kidney and heart trouble.  Later in 
his statement, he said the kidney disease "seems to have 
begun in childhood."  (Emphasis added)  He concluded, based 
on a premise that the veteran's kidney disease pre-existed 
service (which the Board points out is not substantiated by 
the record), that the kidney disease "could have been 
exacerbated" in the military.  The Board finds that 
veteran's claim amount to a disagreement over the way the 
evidence was weighed, which is not CUE.  See Russell, 3 Vet. 
App. at 313.   In sum, the Board finds that it was not an 
undebatable error for the RO to deny reopening the veteran's 
service connection claim because reasonable minds could 
disagree as to whether the above "new" evidence provided a 
reasonable possibility for a changed outcome.  

For these above reasons, the Board finds that the RO's 
decision not to reopen the veteran's previously denied claim 
of entitlement to service connection for kidney disabilities 
was not an undebatable error for the reasons discussed.  As 
such, the Board finds the August 1995 rating decision was not 
clearly and unmistakably erroneous.  See 38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105(a) (2006).


ORDER

The appeal to establish CUE in an August 1995 rating decision 
that denied reopening a claim of entitlement to service 
connection for a kidney disease is denied.




REMAND

Regarding the issue of chronic renal insufficiency and 
nephritis, the Board must address the issue of new and 
material evidence in the first instance because submittal of 
such evidence is a prerequisite to its jurisdiction to reach 
the underlying claim and to adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  See 
also Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (finding 
that the Board has a jurisdictional duty to consider whether 
a claim was properly reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
In this case, the Board finds that VA has not met its duty to 
notify under the VCAA.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
directives consistent with the VCAA with regard to new and 
material evidence.  In this regard, VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Specifically, in Kent, the Court stated that the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  

In this case, the requirements set forth in Kent, as 
described above have not been met.  For example, none of the 
communications from VA to the veteran indicated the bases for 
the prior final denial.  The failure to provide notice of 
what constitutes material evidence would generally be the 
type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.  Without such notice, a 
claimant effectively would be deprived of an opportunity to 
participate in the adjudication process because she or he 
would not know what evidence was needed to reopen her or his 
claim.   

The veteran contends that he suffers from chronic renal 
insufficiency and nephritis.  An August 1995 rating decision 
by the RO denied service connection for this disability.  The 
veteran did not perfect his appeal and the decision became 
final.  38 U.S.C.A. § 7105(c) (2006).  However, the Board 
finds that principles set forth in Kent, as to proper 
notification of what materials he needed to submit in order 
to successfully reopen a claim for service connection, have 
not been met.  Specifically, the veteran was not given the 
notice to the basis for the prior denial.  Therefore, the 
Board must remand the veteran's claim for chronic renal 
insufficiency and nephritis so he can be furnished proper 
VCAA notice of the reason or reasons for the prior final 
denial and of what constitutes material evidence to reopen 
such a claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court in Dingess/Hartman held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that, while VA has issued VCAA notice letters 
to the veteran with respect to the instant claims, the 
veteran was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal if service connection is 
granted.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and 
Dingess/Hartman.

Finally, the issues of entitlement to service connection for 
cataracts claimed as streptococcal infections as secondary to 
chronic renal insufficiency and for a mitral valve condition, 
to include as secondary to chronic renal insufficiency and 
nephritis appear to be "inextricably intertwined" with the 
issue of entitlement to service connection for chronic renal 
insufficiency and nephritis, since they are, at least in 
part, claimed as secondary to the latter issue.  As such, if 
service connection is deemed warranted by the RO for chronic 
renal insufficiency and nephritis, it could thus potentially 
affect the outcome of the claims described in this paragraph.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Issue a VCAA notice letter that 
satisfies all VCAA notice obligation in 
accordance with Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The VCAA notice 
should include specific notice of why the 
claim was previously denied and what 
constitutes material evidence for the 
purpose of reopening the claim.  The 
letter should also describe what evidence 
would be necessary to substantiate the 
insufficient element(s).  

The corrective VCAA notice should include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
benefits sought on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
any other applicable legal precedent.

2.  After compliance with the notice and 
development requirements (including any 
additional examinations or other 
development deemed necessary), 
readjudicate the claim to reopen service 
connection for chronic renal 
insufficiency and nephritis.  

After adjudicating the reopened issue, 
the veteran's claims of entitlement to 
service connection for cataracts claimed 
as streptococcal infections as secondary 
to chronic renal insufficiency, and for a 
mitral valve condition, to include as 
secondary to chronic renal insufficiency 
and nephritis should be readjudicated 
accordingly, considering all evidence, 
including any evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


